COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       In the Interest of K. T.S. Nelson, A Child

Appellate case number:     01-21-00456-CV

Trial court case number: 2019-01064J

Trial court:               315th District Court of Harris County

        This is an appeal from a final decree terminating parental rights. Appeals from orders
terminating the parent-child relationship are to be brought to final disposition within 180 days of
the date the notice of appeal is filed. See TEX. R. JUD. ADMIN. 6.2(a), reprinted in TEX. GOV’T
CODE, tit. 2, subtit. F app. The notice of appeal in this case was filed on August 20, 2021, and thus,
the date of final disposition should be no later than February 16, 2022.
        The clerk’s record was filed on August 27, 2021, and the reporter’s record was filed on
September 14, 2021. Because this is treated as an accelerated appeal, appellant’s brief was due
twenty days after the record was complete, which was September 27, 2021. See TEX. R. APP. P.
38.6(a).
        Appellant has filed a motion for extension of time to file appellant’s brief requesting an
extension of thirty days. The Court grants an extension of 20 days from the date this order
issues. No further extensions will be granted absent a showing of exceptional circumstances.
       It is so ORDERED.

Judge’s signature: _____/s/ Richard Hightower_______
                    Acting individually  Acting for the Court


Date: ___September 30, 2021____